Order entered January 5, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00582-CV

                   IN THE INTEREST OF S.W., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15911

                                    ORDER

      By letter dated December 31, 2020, Court Reporter Wendell Sheffield, IV

informed the Court that the reporter’s record he filed is missing Mother’s Exhibit

Y which appears to have been text messages sent by Mother to Father indicating

her objections to the child playing football. In light of this circumstance, we

ORDER the Honorable Carmen Rivera-Worley, Visiting Judge who presided over

the trial, to conduct a hearing, no later than February 4, 2021, and make findings

as to whether: (1) Exhibit Y can be located; (2) if Exhibit Y cannot be located,

whether it can be replaced by agreement of the parties or with a copy determined

by the trial court to accurately duplicate with reasonable certainty the original
missing exhibit; and (3) if Exhibit Y can be neither located nor replaced, whether it

is necessary to the appeal’s resolution. See TEX. R. APP. P. 34.6(f).

      The trial court’s findings shall be filed in a supplemental clerk’s record no

later than February 9, 2021. A supplemental reporter’s record of the hearing shall

also be filed no later than February 9, 2021.

      We DIRECT the Clerk of this Court to send a copy of this order to Judge

Rivera-Worley; Dallas County District Clerk Felicia Pitre; Yolanda Atkins,

Official Court Reporter for the 255th Judicial District Court; and, all parties.

      We ABATE this appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated no later than February 16, 2021.




                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE